Case 2:20-cv-09091-PA-AS Document 63-35 Filed 08/23/21 Page 1 of 3 Page ID #:3375




                  EXHIBIT 41




                                                                                 399
                                                                De Lilly Decl. Ex. 41
8/23/2021                              Case 2:20-cv-09091-PA-AS Document 63-35   Filed
                                                                         THRIVE Skin      08/23/21
                                                                                     - Detox Scrub | Le-VelPage 2 of 3 Page ID #:3376




                                                                   THRIVE SKIN
            Contains powerful antioxidants
            that help protect and detox the
                                                                   INFINITE DETOX BODY SCRUB
             skin from external stressors                          A gentle detox for skin impurities

                                                                   This Detox Body Scrub is a gentle yet effective way to exfoliate dead skin cells while helping to
            Removes impurities in the skin                         detox impurities in the skin.

               Exfoliates the skin leaving it
               more radiant in appearance
                                                                   SYSTEM OVERVIEW
                                                                   ENZYME PEEL
                                                                   CORRECTING SERUM
                                                                   MOISTURIZING ELIXIR

                                                                   DETOX PURIFYING BAR
                                                                   C H A R C O A L A C T I V AT E D M A S K
                                                                   HAND AND FOOT CREAM
                                                                   SKIN AND HAIR PEPTIDE GEL
                                                                   DETOX BODY SCRUB




                                                                   THE FOUNDATION OF                               THRIVE PLUS PRODUCTS
                                                                   THE THRIVE EXPERIENCE                           FOR EVEN GREATER RESULTS


                                                                           THRIVE | M                                      SPT HEAT


                                                                           THRIVE | W                                      SPT CHILL


                                                                           THRIVE | MIX                                    DFT:TAC


                                                                           THRIVE | DFT                                    BIOTIC


                                                                                                                           THIRST


                                                                                                                           TREAT MEAL


                                                                                                                           DFT:RECHARGE


                                                                                                                           DFT:ULTRA


                                                                                                                           BLACK LABEL

https://le-vel.com/Products/THRIVE/SkinScrub
                                                                                                                                                                4001/2
                                                                                                                                               De Lilly Decl. Ex. 41
8/23/2021                                  Case 2:20-cv-09091-PA-AS Document 63-35   Filed
                                                                             THRIVE Skin      08/23/21
                                                                                         - Detox Scrub | Le-VelPage 3 of 3 Page ID #:3377



                                                                                                                                                                         WHITE LABEL


                                                                                                                                                                         DUO:BURN


                                                                                                                                                                         ACTIVATE


                                                                                                                                                                         BOOST


                                                                                                                                                                         BALANCE


                                                                                                                                                                         SGT MOVE


                                                                                                                                                                         SGT REST


                                                                                                                                                                         SGT FORM


                                                                                                                                                                         PURE


                                                                                                                                                                         EXPAND


                                                                                                                                                                         CAFÉ


                                                                                                                                                                         PRO


                                                                                                                                                                         THRIVEFIT



                                                                                                                                                                         DRIED BEEF
                                                                                                                                                                         BITES

                                                                                                                                                                         BLAST


                                                                                                                                                                         SCULPT


                                                                                                                                                                         RESTORE




            + These statements have not been evaluated by the Food and Drug Administration. This product is not intended to cure or prevent any disease. Keep of out reach of children. Not suitable for individuals under 18
            years of age. If you are pregnant or breastfeeding consult a doctor before using this product. If you are taking any medication, or have any type of medical issue, consult with a doctor before using this product.




                                 Terms Contact                                                                                                                                                                  
                                                                                                                                                                                                                 English Español

        ©2021 LE-VEL — The trademarks appearing throughout this site belong to Le-Vel Brands, LLC and are registered, pending registration, or protected by common law rights or otherwise are used with the permission
        of others or constitute fair use.




https://le-vel.com/Products/THRIVE/SkinScrub
                                                                                                                                                                                                                      4012/2
                                                                                                                                                                                                     De Lilly Decl. Ex. 41
